        Case 4:20-cv-05208-SAB     ECF No. 9    filed 01/19/21     PageID.29 Page 1 of 2



 1                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 2
 3                                                                Jan 19, 2021
                                                                      SEAN F. MCAVOY, CLERK

 4
 5                        UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8
 9 NICKY LEE CREEKMORE,                              No. 4:20-cv-05208-SAB
10                         Plaintiff,
11        v.                                        ORDER OF VOLUNTARY
12                                                  DISMISSAL WITHOUT
13 ALEX EKSTROM,                                    PREJUDICE
14                        Defendant.
15
16        Before the Court is Plaintiff’s construed Motion for Voluntary Dismissal,
17 ECF No. 8. Plaintiff has not paid the filing fee nor has he been granted in forma
18 pauperis status. Attorney Eric Andrews has entered a notice of appearance for
19 Defendant Alex Ekstrom, but no answer or motion for summary judgment has been
20 filed. Plaintiff has an absolute right to voluntarily dismiss this case. Fed. R. Civ. P.
21 41(a)(1)(A)(i).
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE -- 1
       Case 4:20-cv-05208-SAB     ECF No. 9   filed 01/19/21   PageID.30 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The above-captioned matter is DISMISSED without prejudice and
 3 without costs or fees to any party.
 4        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
 5 and Judgment of Dismissal, furnish copies to Plaintiff and counsel for Defendant,
 6 terminate all pending hearing dates and deadlines, and CLOSE the file.
 7        DATED this 19th day of January 2021.
 8
 9
10
11
12
                                              Stanley A. Bastian
13
                                          United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE -- 2
